Citation Nr: 1734646	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  09-37 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for additional disability due to VA treatment.

4.  Entitlement to a rating higher than 30 percent prior to March 2012, and higher than 40 percent thereafter, for the residuals of fracture to the left distal tibia and fibula with tender scar and traumatic arthritis of the left ankle ("left lower leg and ankle disability").  

5.  Entitlement to a rating higher than 20 percent prior to January 2015, and higher than 40 percent thereafter, for lumbosacral strain ("low back disability").

6.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from June 7th to 23rd, 1970, with additional periods of active and inactive duty for service (ACDUTRA & INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from December 2008 and May 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2017, the Veteran had a personal hearing before the undersigned VLJ.  His testimony included evidence regarding unemployability.  Accordingly, a claim for TDIU has been added for consideration, as reflected above.

In this decision, the Board is granting earlier effective dates for the Veteran's 40 percent rating for left lower leg and ankle disabilities, and for the grant of service connection and the assignment of a 20 percent rating his left lower extremity radiculopathy.  

His remaining claims are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  The Board is also remanding the issue of whether the Veteran is entitled to an even higher rating for the left leg and ankle disability, as well as for his low back disability, as discussed in more detail below.


FINDINGS OF FACT

1.  The Veteran's left leg and ankle disability has required a brace for the entire period on appeal.

2.  His left lower extremity radiculopathy was noted in records in May 2010.


CONCLUSIONS OF LAW

1.  The criteria are met for a 40 percent rating effective from September 8, 2007, for the residuals of fracture to the left distal tibia and fibula with tender scar and traumatic arthritis of the left ankle.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400(o), 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5262 (2016).

2.  The criteria are met for an effective date of May 24, 2010, for the award of service connection and assignment of 20 percent for left lower extremity radiculopathy.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.105(a), 3.400, 4.3, 4.7, 4.27, 4.71a, 4.124a, DCs 5237, 8520 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased ratings

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes (DCs).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable DCs.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Consistent with the facts found, the rating may be higher or lower for periods of time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
 
Left lower leg and ankle

The Veteran's residuals of fracture to the left distal tibia and fibula with tender scar and traumatic arthritis of the left ankle are rated under DC 5262, which pertains to impairment of the tibia and fibula.  A 40 percent rating is warranted when there in nonunion with loose motion requiring a brace.  38 C.F.R. § 4.71a.

The Veteran has a 40 percent rating assigned effective from March 22, 2012, the date of a VA examination where this level of severity was identified.  

His claim for an increased rating was received on September 8, 2008.  VA treatment records show that a brace was discussed as early as January 2007, ordered in August 2007, and that he has been wearing one since that time.  Accordingly, as it was factually ascertainable that he met the criteria for a 40 percent rating just prior to a year before the filing his claim, and has for the entire period under consideration, the Board finds that his effective date for the award of 40 percent should be September 8, 2007.  See 38 C.F.R. § 3.400(o).

This claim is being remanded for additional development, and will be subject to readjudication.  Accordingly, no further discussion of the left lower leg and ankle is necessary at this time.

Low back disability

The Veteran's lumbar spine is currently rated under DC 5237, which pertains to lumbosacral or cervical strain.  38 C.F.R. § 4.71a (2015).  He is seeking a rating higher than 20 percent prior to January 2015, and higher than 40 percent thereafter.  

The rating criteria for this code is contained within the General Rating Formula for Diseases and Injuries of the Spine, which provides for a 20 percent rating when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned due to unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5237.

The Rating Formula directs that associated neurologic abnormalities be separately rated.  Id.  Pursuant to this directive, his left lower extremity radiculopathy was service-connected effective from January 2015, when it was diagnosed at the VA examination.  A review of the record shows that he complained of this symptom as early as May 24, 2010.  Accordingly, in giving him the benefit of the doubt, the Board finds that his 20 percent for radiculopathy is effective from May 24, 2010, when it was factually ascertainable that he had these symptoms.  38 C.F.R. § 3.400(o).

Similarly to his lower leg and ankle disability, this claim requires additional development and will be subject to readjudication.  Accordingly, no further discussion of the low back or associated symptoms is necessary at this time.
ORDER

A 40 percent rating for the residuals of a fracture to the left distal tibia and fibula with tender scar and traumatic arthritis of the left ankle, effective from September 8, 2007, is granted.

A 20 percent rating for left lower extremity radiculopathy, effective from May 24, 2010, is granted.


REMAND

The Veteran's remaining claims require additional development.

The record shows he has been diagnosed with neurogenic bladder since March 2010; however, in July 2016, his VA treatment providers attributed it to diabetes.  His VA examinations do not show any urological symptoms.  Accordingly, a VA examination opinion must be obtained for an opinion on whether neurogenic bladder is related to his low back.  An updated VA examination shall also be conducted.

In this decision, the Board has granted a 40 percent rating for the left lower leg and ankle for the entire period on appeal.  The record shows he also has left ankle ankylosis.  The March 2012 VA examiner indicated that the Veteran would be equally served by an amputation and prosthesis due to his ankylosis.  It appears that the RO has denied a rating higher than 40 percent for this his lower leg (below the knee) pursuant to the amputation rule (38 C.F.R. § 4.68), as a 40 percent rating is the highest rating available for an amputation at the lower level, permitting prosthesis.  It is unclear, however, whether the Veteran's service-connected lower leg and ankle disability would allow amputation at this level, and the examiner did not provide any further explanation.  On remand, an opinion must be obtained on where such an amputation, should it occur, would be located.  

Further, this issue is inextricably intertwined with his claim for service connection for the left knee.  If his knee is service-connected, the possibility of an increased rating for the lower leg and ankle opens up, as the amputation rule allows a combined rating of 60 percent for the knee and ankle.  See id.

In regard to service connection for the left knee and left hip, the medical nexus opinions of record are not adequate.  The November 2008 VA examiner opined against service connection, without commenting on the evidence of record or the Veteran's contentions.  An updated examination must be conducted, and an opinion on direct and secondary service connection must be obtained.

In regard to the Veteran's Section 1151 claim, a medical examination must be conducted.  The Veteran asserts that he has chronic urinary tract infections as a result of a catheterization on January 15, 2010.  He asserts the staff member that assisted him with his catheter did not change his gloves or wash his hands before working with the Veteran.  A January 17th private treatment record shows he was admitted with infection, and that physician assumed it was from the catheterization at VA.  His VA treatment records show a history of E.coli urinary tract infections.  An opinion as to whether there is additional disability that was caused by the incident, and by fault on the part of VA, must be obtained.

His TDIU claim is inextricably intertwined with the remaining claims.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination for a report on the severity of the residuals of fracture to the left distal tibia and fibula with tender scar and traumatic arthritis of the left ankle.  The examiner is asked to conduct a complete examination.  

The examiner is asked to comment on the March 2012 VA examiner's findings that the Veteran's functioning due to the ankle condition was so diminished so as to be the equivalent to an amputation with prosthesis due to his ankylosis.  The examiner is asked where such an amputation would occur on the Veteran's leg (above or below the knee), bearing in mind his tibia and fibula injury.  

All opinions are to be supported with an explanation.  

2.  Also, from the above VA examiner, obtain an opinion on whether it is as likely as not (50 percent or greater probability) that the left knee and/or left hip disabilities were caused or aggravated by the residuals of the fracture to the left distal tibia and fibula with tender scar and traumatic arthritis of the left ankle, or caused by the injury that caused the fracture.

The record shows the Veteran was involved in a jeep accident while in service, where he was thrown from the vehicle, and broke his distal left tibia and fibula.  He had an open reduction internal fixation (ORIF).  He asserts that he also injured his knee and hip during this incident.  

He currently has left knee and hip degenerative joint disease.  He has a history of torn meniscus and meniscectomy in the 1990s.  His left leg is shorter than his right leg, which has been attributed to his ORIF.  He argues his leg length discrepancy has led to problems with his left knee and hip.  The May 2006 VA examiner indicated the Veteran walked with an antalgic gait as a result of the injury, and that there is a left lateral shift in the weight and left lower extremity in abduction, making it more likely that his lumbar strain was caused by the residuals of the fracture.   A January 2007 VA treatment record shows the Veteran reported that one of his doctors thought his hip was related to his leg length discrepancy, and he was eventually provided a shoe lift.  The March 2016 VA examination shows hip dropping on the left side.

The examiner is asked to provide an opinion on whether it is as likely as not that any left knee or hip disability is directly related to the jeep accident in service.  The examiner is asked to elicit a detailed history from the Veteran regarding the accident and his left knee and hip symptoms since service.

The examiner is also asked to provide an opinion on whether it is as likely as not that any left knee or hip disability is caused or aggravated ("aggravation" is any increase in severity that is beyond the normal progression of the disability) by the residuals of the fraction (that is, his tibia and fibula injury, his ankle arthritis, and his low back strain).  The November 2008 VA examiner opined against a relationship noting that his arthritis was recently developed and it was unlikely that he would suddenly develop arthritis after more than 30 years.  However, the examiner did not comment on the Veteran's leg length discrepancy, his antalgic gait, his history of meniscectomy, his dropping hip, or any of the comments made by other treatment providers.  

All opinions must be supported with explanatory rationale.

3.  Schedule the Veteran for an appropriate examination for a report on the current severity of his low back strain.  The examiner is asked to conduct a complete examination, and to review the claims file prior to the examination.  
Conduct range of motion testing in both active and passive motion, in weight-bearing and non-weight-bearing positions.  

Provide an opinion on whether the Veteran has IVDS.  The January 2015 VA examiner diagnosed it but none of the other examiners have.  Provide an explanation as to why or why not.  If he has it, provide an opinion on the duration of incapacitating episodes in the preceding 12-month period.

The Veteran is diagnosed with neurogenic bladder as of March 2010.  In July 2016, this was attributed to his diabetes.  The examiner is asked to comment and provide an opinion on this diagnosis.

All opinions must be supported with explanatory rationale.

5.  Forward the claims file to an appropriate physician for an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran has any residual or additional disability as a result of a catheterization on January 15, 2010, at VA.  He specifically asserts that he is more susceptible to urinary tract infections and has chronic urinary tract infections as a result of the catheterization, which was conducted by a staff member who did not wash his hands or change his gloves.  The examiner is asked to address this contention, and also to address any other diagnoses or symptoms, including neurogenic bladder, which was diagnosed in or around March 2010.

If the Veteran is found to now be more susceptible to urinary tract infections or to have chronic urinary tract infections or neurogenic bladder, the examiner is asked whether this is due to the catheterization on January 15, 2010?  Are there any other potential symptoms related to the catheterization.  The examiner is asked whether there was fault, negligence, carelessness, lack of proper skill, or error in judgment on the part of VA when inserting the catheter, and whether a reasonable physician would have foreseen and advised of the risk of infection in performing the catheterization.  

All opinions must be supported with explanatory rational.

6.  Contemporaneously with the above, ask the Veteran to complete an Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  Advise him of the information needed to substantiate a claim for TDIU, including income information (if still working) for a determination on whether any employment qualifies as marginal.

7.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

8.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


